Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 1 of 37




           EXHIBIT 1
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 2 of 37


                            FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         MICHAEL SACKETT; CHANTELL                       No. 19-35469
         SACKETT,
                      Plaintiffs-Appellants,               D.C. No.
                                                        2:08-cv-00185-
                             v.                              EJL

         U.S. ENVIRONMENTAL PROTECTION
         AGENCY; MICHAEL S. REGAN,                         OPINION
         Administrator, *
                        Defendants-Appellees.

                Appeal from the United States District Court
                          for the District of Idaho
                 Edward J. Lodge, District Judge, Presiding

                 Argued and Submitted November 19, 2020
                 Submission Withdrawn December 1, 2020
                       Resubmitted August 9, 2021
                           Seattle, Washington

                             Filed August 16, 2021




           *
             Michael S. Regan has been automatically substituted for former
        Administrator Steven L. Johnson. Fed. R. App. P. 43(c)(2).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 3 of 37

        2                      SACKETT V. USEPA

            Before: Ronald M. Gould and Michelle T. Friedland,
             Circuit Judges, and Jill A. Otake, ** District Judge.

                           Opinion by Judge Friedland


                                  SUMMARY ***


                       Mootness / Environmental Law

            The panel affirmed the district court’s summary
        judgment in favor of the Environmental Protection Agency
        (“EPA”) in an action brought by plaintiff landowners,
        challenging an EPA compliance order that stated that
        plaintiffs’ property contained wetlands subject to protection
        under the Clean Water Act (“CWA”) and that directed them
        to remove fill and restore the property to its natural state.

            When the parties were briefing this appeal, in a letter to
        plaintiffs, EPA abruptly withdrew its compliance order. The
        panel held that the EPA’s withdrawal of the order did not
        moot this case. EPA’s stated intention not to enforce the
        amended compliance order or issue a similar one in the
        future did not bind the agency, and EPA could potentially
        change positions under new leadership. In addition, the
        letter did nothing to alter EPA’s litigation position that it has
        authority to regulate the plaintiffs’ property. Accordingly,
        the panel could not conclude that it was “absolutely clear”

            **
               The Honorable Jill A. Otake, United States District Judge for the
        District of Hawaii, sitting by designation.
            ***
                This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 4 of 37

                             SACKETT V. USEPA                         3

        that EPA would not either reinstate the amended compliance
        or issue a new one, and, therefore, this case was not moot.
        The panel rejected EPA’s arguments to the contrary.

            The panel next addressed the district court’s refusal to
        strike a July 2008 Memo by EPA wetlands ecologist John
        Olson from the administrative record. The Memo contained
        observations and photographs from Olson’s visit to
        plaintiffs’ property. The panel held, pursuant to its review
        under the Administrative Procedure Act, that the district
        court did not abuse its discretion in permitting EPA to
        include the July 2008 Memo in the administrative record.

            Turning to the entry of summary judgment on the merits,
        the panel held that, under Northern California River Watch
        v. City of Healdsburg, 496 F.3d 993, 999–1000 (9th Cir.
        2007), Justice Kennedy’s understanding of “significant
        nexus” in his concurring opinion in Rapanos v. United
        States, 547 U.S. 715 (2006), provided the governing
        standard for determining when wetlands are regulated under
        the CWA. The panel rejected plaintiffs’ arguments that
        Northern California River Watch v. City of Healdsburg was
        no longer law of the circuit. Applying the significant nexus
        standard, the panel held that the requirements of the
        concurrence and the applicable regulations were satisfied
        here. The panel concluded that EPA reasonably determined
        that plaintiffs’ property contained wetlands. It further
        determined that the record plainly supported EPA’s
        conclusion that the wetlands on plaintiffs’ property were
        adjacent to a jurisdictional tributary and that, together with a
        similarly situated wetlands complex, they had a significant
        nexus to Priest Lake, a traditional navigable water, such that
        the property was regulable under the CWA and the relevant
        regulations.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 5 of 37

        4                   SACKETT V. USEPA

                                 COUNSEL

        Anthony L. François (argued) and Damien M. Schiff, Pacific
        Legal Foundation, Sacramento, California, for Plaintiffs-
        Appellants.

        Brian C. Toth (argued) and David Gunter, Attorneys; Eric
        Grant, Deputy Assistant Attorney General; Jean E.
        Williams, Acting Assistant Attorney General; Environment
        and Natural Resources Division, United States Department
        of Justice, Washington, D.C.; Karyn Wendelowski,
        Attorney, United States Environmental Protection Agency,
        Washington, D.C.; for Defendants-Appellees.


                                 OPINION

        FRIEDLAND, Circuit Judge:

            Plaintiffs Chantell and Michael Sackett purchased a
        soggy residential lot near Idaho’s Priest Lake in 2004. They
        planned to build a home on the property, but the project
        became entangled in a regulatory dispute. Shortly after the
        Sacketts began placing sand and gravel fill on the lot, they
        received an administrative compliance order from the
        Environmental Protection Agency (“EPA”). The order
        stated that the property contained wetlands subject to
        protection under the Clean Water Act (“CWA”), and that the
        Sacketts had to remove the fill and restore the property to its
        natural state. Instead, the Sacketts sued EPA in 2008,
        contending that the agency’s jurisdiction under the CWA
        does not extend to their property. The case has been winding
        its way through the federal courts ever since. When the
        parties were briefing this appeal, EPA abruptly withdrew its
        compliance order.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 6 of 37

                            SACKETT V. USEPA                         5

            We first consider whether EPA’s withdrawal of the
        compliance order, twelve years after it first issued, moots
        this case. We hold that it does not. We then decide whether
        jurisdiction under the CWA extends to the Sacketts’ lot. We
        hold that it does and thus affirm the district court’s grant of
        summary judgment in EPA’s favor.

                                      I.

                                      A.

            Congress enacted the CWA “to restore and maintain the
        chemical, physical, and biological integrity of the Nation’s
        waters.” 33 U.S.C. § 1251(a). The Act extends to all
        “navigable waters,” defined as “waters of the United States,
        including the territorial seas,” and it prohibits any person
        who lacks a permit from discharging pollutants, including
        rocks and sand, into those waters. Id. §§ 1311(a), 1362(6),
        (7), (12). If EPA finds that a violation is occurring, one of
        its enforcement options is to issue an administrative
        compliance order—as was issued to the Sacketts. Id.
        § 1319(a). A compliance order describes the nature of the
        violation and requires the recipient to cease the illegal
        discharge activity. See id. To enforce a compliance order,
        EPA may bring an enforcement action in federal district
        court. Id. § 1319(b).

            Since the CWA was enacted, agencies and courts have
        struggled to identify the outer definitional limits of the
        phrase “waters of the United States,” which in turn defines
        the scope of the federal government’s regulatory jurisdiction
        under the CWA. The U.S. Army Corps of Engineers (the
        “Corps”) first issued regulations defining “waters of the
        United States” in the 1970s, shortly after the CWA took
        effect. Initially, the Corps determined that the CWA covered
        only waters that were navigable in fact, see 39 Fed.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 7 of 37

        6                       SACKETT V. USEPA

        Reg. 12,115, 12,119 (Apr. 3, 1974), but the Corps later
        adopted different, broader interpretations that remained in
        effect at the time the Sacketts received the compliance order,
        see 42 Fed. Reg. 37,122, 37,144 (July 19, 1977); 51 Fed.
        Reg. 41,206, 41,250–51 (Nov. 13, 1986); 53 Fed. Reg.
        20,764, 20,774 (June 6, 1988).

             As relevant here, the regulations defined “waters of the
        United States” to include “wetlands” that are “adjacent” to
        traditional navigable waters and their tributaries. See
        33 C.F.R. § 328.3(a)(1), (a)(5), (a)(7) (2008). “Wetlands”
        were defined as “areas that are inundated or saturated by
        surface or ground water at a frequency and duration
        sufficient to support, and that under normal circumstances
        do support, a prevalence of vegetation typically adapted for
        life in saturated soil conditions.” Id. § 328.3(b). “Adjacent”
        was defined as “bordering, contiguous, or neighboring,” and
        the regulations explicitly stated that “adjacent wetlands”
        included wetlands separated from other waters of the United
        States by artificial dikes or barriers. Id. § 328.3(c). 1


            1
               In the years since the challenged compliance order issued, EPA
        and the Corps have continued to revise the regulatory definition of
        “waters of the United States” under the CWA. In 2015, the agencies
        proposed the Clean Water Rule, 80 Fed. Reg. 37,054 (June 29, 2015).
        But implementation of the Clean Water Rule was stayed pursuant to
        multiple court challenges, and two courts eventually decided that the rule
        was “unlawful” and remanded it to the agencies. See Georgia v.
        Wheeler, 418 F. Supp. 3d 1336, 1372 (S.D. Ga. 2019); Texas v. EPA,
        389 F. Supp. 3d 497, 504–06 (S.D. Tex. 2019). The agencies ultimately
        repealed the Clean Water Rule and reinstated the pre-2015 regulatory
        definition. See 84 Fed. Reg. 56,626, 56,659–60 (Oct. 22, 2019).

            On January 23, 2020, EPA and the Corps promulgated yet another
        regulatory definition of “waters of the United States.” See 85 Fed. Reg.
        22,250, 22,273 (Apr. 21, 2020). The agencies, however, are currently
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 8 of 37

                                SACKETT V. USEPA                                7

            In several decisions, the Supreme Court has grappled
        with the proper interpretation of 33 U.S.C. § 1362(7)’s
        phrase “the waters of the United States.” In United States v.
        Riverside Bayview Homes, Inc., 474 U.S. 121 (1985), the
        Court held that the Corps’ interpretation of that phrase as
        including wetlands that were not themselves navigable, but
        which “actually abut[ted] on” traditional navigable
        waterways, was “a permissible interpretation” of the CWA.
        Id. at 131–35. Then, in Solid Waste Agency of Northern
        Cook County v. U.S. Army Corps of Engineers, 531 U.S. 159
        (2001), the Court rejected the Corps’ attempt to regulate
        isolated sand and gravel pits that “seasonally ponded,”
        holding that the term “waters of the United States” does not
        include “nonnavigable, isolated, intrastate waters.” Id.
        at 164, 172–174.

            Finally, and most relevant here, in Rapanos v. United
        States, 547 U.S. 715 (2006), the Court vacated two decisions
        upholding the application of the CWA to wetlands connected
        to distant navigable waters via ditches or artificial drains. Id.
        at 757. In his plurality opinion, Justice Scalia, joined by
        three other Justices, articulated one test for determining
        whether wetlands could be regulated under the CWA, id.
        at 739, while Justice Kennedy authored a concurrence
        articulating a different test, id. at 779–80. The parties here



        reevaluating that Rule, in keeping with President Biden’s executive order
        Protecting Public Health and the Environment and Restoring Science to
        Tackle the Climate Crisis, Exec. Order No. 13990, 86 Fed. Reg. 7037
        (Jan. 20, 2021). See Definition of “Waters of the United States”: Rule
        Status and Litigation Update, U.S. EPA, https://www.epa.gov/nwpr/def
        inition-waters-united-states-rule-status-and-litigation-update       (last
        updated Apr. 23, 2021) (“Consistent with the Executive Order, EPA and
        the [Corps] are reviewing the [2020] Rule.”).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 9 of 37

        8                   SACKETT V. USEPA

        dispute which Rapanos opinion controls whether EPA has
        jurisdiction over the Sacketts’ lot.

                                      B.

            In 2004, the Sacketts purchased a 0.63-acre lot near
        Priest Lake, one of the largest lakes in Idaho. The property
        is bounded by roads to the north and south. To the north,
        across Kalispell Bay Road, lies the Kalispell Bay Fen, a large
        wetlands complex that drains into an unnamed tributary.
        That tributary feeds Kalispell Creek, which, in turn, flows
        southwest of the Sacketts’ property and then empties into
        Priest Lake. To the south, across another road, is a row of
        homes fronting Priest Lake. The Sacketts’ property is
        300 feet from the lake.

            In May 2007, having obtained building permits from
        their county, the Sacketts began backfilling the property with
        sand and gravel to create a stable grade. EPA and Corps
        officials soon visited the property and, believing the property
        contained wetlands that might be subject to the CWA,
        suggested that work stop absent a permit from the Corps.

            Six months later, EPA issued the Sacketts a formal
        administrative compliance order. The order stated that the
        property contained wetlands subject to the CWA. It went on
        to explain that the Sacketts’ placement of fill material onto
        half an acre of their property without a discharge permit
        constituted a violation of the CWA. The Sacketts were
        ordered to “immediately undertake activities to restore the
        Site” in keeping with a “Restoration Work Plan” provided
        by EPA, and they were given five months to complete the
        remediation. The order also informed the Sacketts that
        failure to comply could result in civil and administrative
        penalties of over $40,000 per day.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 10 of 37

                               SACKETT V. USEPA                              9

                                          C.

            On April 28, 2008, shortly before the deadline for
        compliance, the Sacketts sued EPA, seeking declaratory and
        injunctive relief. The Complaint alleged that the agency’s
        issuance of the compliance order was arbitrary and
        capricious under the Administrative Procedure Act
        (“APA”), 5 U.S.C. § 706(2), because it was premised on an
        erroneous assertion of jurisdiction under the CWA. 2

            On May 15, 2008, EPA and the Corps again inspected
        the site. EPA wetlands ecologist John Olson took field notes
        on the property and its surroundings, and he completed a
        seven-page jurisdictional determination (“JD”), in which he
        concluded that the Sacketts’ lot contained wetlands subject
        to regulation under the CWA.

            That same day, after Olson reported his findings to his
        superiors at the agency, EPA issued the Sacketts an amended
        compliance order that extended the dates for compliance but
        otherwise mirrored the original order. The amended order
        reiterated that the property contained wetlands subject to
        CWA regulation, that the Sacketts’ discharge of fill material
        was pollution in violation of the CWA, and that their
        continued noncompliance could result in significant
        monetary sanctions. The amended compliance order
        “supersede[d] and replace[d]” the original compliance order.

          Six weeks later, on July 1, 2008, Olson authored a
        memorandum (the “July 2008 Memo”), in which he
        memorialized his observations from the May site visit. The
            2
             The Complaint also alleged violations of the Sacketts’ substantive
        and procedural due process rights, but those claims were dropped in the
        Amended Complaint and are not at issue in this appeal. See Sackett v.
        EPA, 566 U.S. 120, 125 (2012).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 11 of 37

        10                     SACKETT V. USEPA

        memo contains photographs from the visit that depict
        flooded soils and wetland vegetation on the Sacketts’ lot in
        areas not yet covered with fill. Two such photos are included
        in an appendix to this opinion.

            EPA moved to dismiss the Sacketts’ lawsuit, contending
        that the original compliance order was not “final agency
        action . . . subject to judicial review” under the APA. 3
        5 U.S.C. § 704. The district court granted the motion, and
        our court affirmed, concluding that the CWA precludes pre-
        enforcement judicial review of compliance orders. See
        Sackett v. EPA, 622 F.3d 1139, 1147 (9th Cir. 2010). But
        the Supreme Court granted certiorari and reversed, holding
        that the original compliance order constituted “final agency
        action” subject to judicial review under the APA. Sackett v.
        EPA, 566 U.S. 120, 131 (2012).

            On remand, the Sacketts amended their Complaint to
        challenge the amended compliance order, and district court
        proceedings continued for seven more years. In March
        2019, the district court entered summary judgment in EPA’s
        favor, holding that the agency’s issuance of the amended
        compliance order was not arbitrary or capricious. In the
        same order, the district court denied a motion by the Sacketts
        to strike from the administrative record the July 2008 Memo
        and materials referenced therein but also explained that
        summary judgment would have been appropriate even if
        those materials were not considered.

           The Sacketts timely appealed both the grant of summary
        judgment and the denial of the motion to strike. Following

             3
               Because the Sacketts filed their Complaint before the amended
        compliance order issued, only the original compliance order was at issue
        at this stage in the court proceedings.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 12 of 37

                               SACKETT V. USEPA                             11

        an unsuccessful attempt at mediation, the Sacketts filed their
        opening brief in December 2019. After we granted EPA two
        filing extensions for its opposition brief, the agency sent the
        Sacketts a two-paragraph letter in March 2020, withdrawing
        the amended compliance order issued twelve years prior. In
        the letter, the agency explained that “several years ago EPA
        decided to no longer enforce the [order] against you.” The
        letter assured the Sacketts that “EPA does not intend to issue
        a similar order to you in the future for this Site.”

            EPA then moved to dismiss the appeal as moot.
        According to the agency, its withdrawal of the amended
        compliance order effectively granted the Sacketts complete
        relief, which mooted the case. The Sacketts disagreed,
        explaining that the status of their property remains unsettled
        and that EPA did not withdraw the 2008 JD, in which Olson
        concluded that the agency has authority under the CWA to
        regulate the Sacketts’ property. 4

                                          II.

                                          A.

            We review de novo whether a case has become moot.
        Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1173
        (9th Cir. 2002). “A case that becomes moot at any point
        during the proceedings is ‘no longer a “Case” or
        “Controversy” for purposes of Article III,’ and is outside the

            4
               In an unpublished order, a motions panel denied the motion to
        dismiss without prejudice to EPA’s renewing the argument in
        opposition, which EPA did. That prior ruling does not eliminate the need
        for us to reassess this jurisdictional question. See Sanchez v. City of
        Santa Ana, 936 F.2d 1027, 1032 n.3 (9th Cir. 1990) (explaining that a
        merits panel has an independent duty to determine whether it has
        jurisdiction, even if a motions panel already ruled on the issue).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 13 of 37

        12                  SACKETT V. USEPA

        jurisdiction of the federal courts.” United States v. Sanchez-
        Gomez, 138 S. Ct. 1532, 1537 (2018) (quoting Already, LLC
        v. Nike, Inc., 568 U.S. 85, 91 (2013)). A party asserting
        mootness “bears the heavy burden of establishing that there
        remains no effective relief a court can provide.” Bayer v.
        Neiman Marcus Grp., Inc., 861 F.3d 853, 862 (9th Cir.
        2017). “‘The question is not whether the precise relief
        sought at the time the case was filed is still available,’ but
        ‘whether there can be any effective relief.’” Id. (quoting
        McCormack v. Herzog, 788 F.3d 1017, 1024 (9th Cir.
        2015)).

            The already “heavy burden” of establishing mootness is
        even heavier for EPA here because its mootness argument
        stems from its own voluntary conduct—namely its decision
        to withdraw the amended compliance order. When a
        defendant voluntarily ceases challenged conduct, mootness
        follows only “if subsequent events [make] it absolutely clear
        that the allegedly wrongful behavior could not reasonably be
        expected to recur.” Friends of the Earth, Inc. v. Laidlaw
        Env’t Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)
        (emphasis added) (quoting United States v. Concentrated
        Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968)).

            In deciding whether EPA has met its burden of
        establishing that its letter withdrawing the amended
        compliance order mooted this case, our decision in Porter v.
        Bowen, 496 F.3d 1009 (9th Cir. 2007), is instructive. In
        Porter, the operators of websites that encouraged interstate
        “vote swapping” for the 2000 presidential election brought a
        § 1983 action against the California Secretary of State after
        the Secretary had threatened one of them with criminal
        prosecution. Id. at 1012. While the lawsuit was pending,
        doubts apparently arose about whether California law
        actually criminalized this activity, and the Secretary sent a
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 14 of 37

                                SACKETT V. USEPA                            13

        letter to the Speaker of the California State Assembly
        explaining that the State would not pursue prosecutions
        unless the state legislature clarified the relevant election
        laws. Id. at 1016. 5 The district court held that this letter
        from the Secretary rendered the plaintiffs’ claim for
        prospective relief moot. Id.

             We reversed, holding that the Secretary “fail[ed] to carry
        the ‘heavy burden’ of establishing that it is ‘absolutely clear’
        that California will not threaten to prosecute the owners of
        [the websites] if they create vote-swapping websites in the
        future.” Id. at 1017. We explained that the letter “d[id] not
        suggest that it [wa]s binding on the Secretary of State,” and
        that a new Secretary of State who had since entered office
        “could initiate the prosecution of vote-swapping websites at
        her discretion.” Id. Finally, we observed that “the Secretary
        has maintained throughout the nearly seven years of
        litigation . . . that [the Secretary] had the authority under
        state law to threaten [the plaintiffs] with prosecution,” a
        position that the plaintiffs believed violated their rights. Id.

            The Sacketts’ situation is directly analogous. EPA’s
        stated intention not to enforce the amended compliance order
        or issue a similar one in the future does not bind the agency,
        and EPA could potentially change positions under new
        leadership. Further, the letter did nothing to alter EPA’s
        position throughout this litigation that it has authority to
        regulate the Sacketts’ property. Indeed, during oral
        argument, counsel for the agency was unwilling to represent
        that the agency lacked authority over the property and, even
        after more than a decade of litigation, could not answer
        questions about whether the Sacketts could develop their
        land. The agency could have disavowed the JD, but it

           5
               Presumably this would have required a statutory amendment.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 15 of 37

        14                   SACKETT V. USEPA

        declined to do so. Accordingly, because we cannot conclude
        that it is “absolutely clear” that EPA will not either reinstate
        the amended compliance order (or issue a new one), this case
        is not moot.

            EPA’s arguments to the contrary are unavailing. First,
        EPA contends that the “inscribed-by-hand, unsigned, never-
        issued” JD, which it refused to disavow, cannot be
        considered “final agency action.” But this is a red herring.
        Even if the 2008 JD itself would not constitute “final agency
        action” required to bring an APA claim because it lacks the
        “hallmarks of APA finality,” see Sackett, 566 U.S. at 126,
        that is beside the point. The “final agency action”
        requirement was already satisfied by the original compliance
        order when the Sacketts filed this lawsuit, as the Supreme
        Court specifically held. Id. at 131; see also United Steel,
        Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &
        Serv. Workers Int’l Union v. Shell Oil Co., 602 F.3d 1087,
        1091–92 (9th Cir. 2010) (explaining that “post-filing
        developments” do not defeat statutory requirements for
        jurisdiction “if jurisdiction was properly invoked as of the
        time of filing”). The question we now face is whether the
        agency can end the litigation by voluntarily withdrawing the
        challenged order. As the Supreme Court has emphasized,
        whether a suit may be initiated and whether it may be
        terminated as moot are different inquiries. Cf. Laidlaw,
        528 U.S. at 190 (“[T]here are circumstances in which the
        prospect that a defendant will engage in (or resume) harmful
        conduct may be too speculative to support standing, but not
        too speculative to overcome mootness.”).

             Accordingly, we conclude that the JD is relevant not
        because of its potential to serve as “final agency action,” but
        rather because it demonstrates EPA’s refusal to concede that
        it lacks the authority to regulate the Sacketts’ land. See Fikre
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 16 of 37

                            SACKETT V. USEPA                        15

        v. FBI, 904 F.3d 1033, 1037 (9th Cir. 2018) (explaining that,
        when asserting mootness due to voluntary cessation, the
        government must “demonstrate that the change in its
        behavior is ‘entrenched’ or ‘permanent’” (quoting
        McCormack, 788 F.3d at 1025)). As long as EPA avoids
        disclaiming authority to regulate the Sacketts’ property, the
        core of this dispute is alive and well.

            Second, EPA argues that the Sacketts already received
        “full relief” when the agency withdrew its amended
        compliance order. Again, we disagree. EPA’s argument
        ignores the practical realities of the Sacketts’ predicament.
        If we were to dismiss this case as moot, the Sacketts would
        not have prevailed in any meaningful sense; rather, they
        would be stuck in the same regulatory quagmire they have
        been in for the past thirteen years. As we have explained,
        nothing prevents the agency from reinstating the amended
        compliance order, issuing a new one, or possibly even
        pursuing another avenue of enforcement available to it under
        the CWA. Withdrawal of the amended compliance order,
        therefore, hardly affords the Sacketts “full relief.” See
        United States v. Tanoue, 94 F.3d 1342, 1344 (9th Cir. 1996).
        By contrast, if we were to side with the Sacketts on the merits
        and grant the requested declaratory relief, they would finally
        be on solid ground when resuming construction.

            The fact that the Sacketts’ central legal challenge
        remains unresolved distinguishes this case from the
        authorities relied on by EPA. In Oregon Natural Resources
        Council v. Grossarth, 979 F.2d 1377 (9th Cir. 1992), for
        example, the plaintiffs challenged a proposed timber sale by
        the U.S. Forest Service, alleging in part that the Forest
        Service had failed to prepare a required Environmental
        Impact Statement (“EIS”). Id. at 1378. While the case was
        pending, the plaintiffs simultaneously pursued an
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 17 of 37

        16                   SACKETT V. USEPA

        administrative appeal and prevailed, causing the Forest
        Service to halt the sale and order that an EIS be prepared. Id.
        We held that this intervening administrative order mooted
        the appeal. Id. at 1379–80. We reasoned that the Forest
        Service’s cancellation of the sale and its decision to prepare
        an EIS “was not a voluntary cessation within the meaning of
        that doctrine, but was instead the result of [the plaintiffs’]
        successful administrative appeal.           Accordingly, [the
        plaintiffs’] invocation of the voluntary cessation theory
        [wa]s misplaced.” Id. at 1379. We further held that, even if
        the Forest Service’s conduct could be considered voluntary
        cessation, the record contained “no basis on which we could
        form a ‘reasonable expectation’ that there [would] be a
        recurrence of the same allegedly unlawful conduct by the
        Forest Service in the future.” Id.

            The situation facing the Sacketts is distinguishable in
        both respects. EPA’s decision to withdraw the amended
        compliance order was not the result of a judgment from an
        intervening administrative proceeding.            The agency
        provided no explanation for why, “several years ago,” it
        resolved not to enforce the amended compliance order
        against the Sacketts, but it appears to have been a voluntary
        agency decision. Moreover, there is evidence in the record
        from which we could form a “reasonable expectation” that
        the same allegedly unlawful conduct by EPA could recur,
        given that the agency apparently still believes it has authority
        under the CWA to regulate the Sacketts’ property.

           Third, to bolster its claim that the case is moot, EPA
        invokes the general presumption of good faith that the
        government traditionally enjoys in the context of mootness
        by voluntary cessation. See Am. Cargo Transp., Inc. v.
        United States, 625 F.3d 1176, 1180 (9th Cir. 2010) (“The
        government’s change of policy presents a special
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 18 of 37

                            SACKETT V. USEPA                      17

        circumstance in the world of mootness. . . . [U]nlike in the
        case of a private party, we presume the government is acting
        in good faith.”). But this presumption is by no means
        dispositive. In Fikre, for example, a district court had
        dismissed as moot a plaintiff’s lawsuit challenging his
        placement on the No Fly List after the FBI restored the
        plaintiff’s flying privileges during the litigation. See
        904 F.3d at 1036–37. We reversed, and although we
        acknowledged that the FBI benefitted from a presumption of
        good faith, we explained that the “government must still
        demonstrate that the change in its behavior is ‘entrenched’
        or ‘permanent’” to moot a case. Id. at 1037–38 (quoting
        McCormack, 788 F.3d at 1025). We observed that the FBI’s
        decision to remove the plaintiff from the list during the
        litigation was “an individualized determination untethered to
        any explanation or change in policy.” Id. at 1039–40. We
        held that, absent an “explanation of [its] reasons . . . the
        government has not repudiated the decision to add [him] to
        the No Fly List and maintain him there for approximately
        five years.” Id. at 1040. We further reasoned that “[b]ecause
        there are neither procedural hurdles to reinstating [the
        plaintiff] on the No Fly List . . . nor any renouncement by
        the government of its . . . authority to do so, the voluntary
        cessation doctrine applies . . . [and the plaintiff’s] due
        process claims are not moot.” Id. at 1041.

             Here, although we similarly presume EPA withdrew its
        amended compliance order in good faith, the agency’s
        conduct prevents that presumption from carrying the day.
        As explained, we are not confident that the agency has
        permanently ceased attempting to regulate the Sacketts’
        land. In addition, we note that, although EPA represents that
        it resolved “several years ago” not to enforce the amended
        compliance order, it informed the Sacketts of this
        development only on the eve of EPA’s filing deadline for its
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 19 of 37

        18                  SACKETT V. USEPA

        opposition brief—a deadline we had already extended twice,
        in response to requests from the agency that had not
        mentioned any change in the agency’s enforcement
        intentions. Cf. id. at 1040. If we are to take EPA’s letter at
        face value, the agency caused the Sacketts to litigate cross-
        motions for summary judgment in the district court,
        participate in mediation, and then pursue this appeal after the
        agency had already concluded it would never enforce the
        challenged compliance order. Forcing the Sacketts to
        engage in years of litigation, under threat of tens of
        thousands of dollars in daily fines, only to assert at the
        eleventh hour that the dispute has actually been moot for a
        long time, is not a litigation strategy we wish to encourage.

            Lastly, EPA argues that the new definition of “waters of
        the United States” it adopted in 2020, see 85 Fed. Reg.
        22,250, 22,273 (Apr. 21, 2020), governs its authority over
        wetlands such that any judicial decision regarding the prior
        regulation “would be purely advisory.” But the Sacketts’
        primary legal argument is that they “are entitled to prevail as
        a matter of law based on the unambiguous text of the [CWA]
        as interpreted by the Rapanos plurality, no matter what
        regulatory interpretation EPA adopts.” Therefore, a decision
        resolving whether the Sacketts’ interpretation of the CWA is
        correct will not be purely advisory.

           At bottom, the central dispute in this case remains
        unresolved. The Sacketts are still, thirteen years later,
        seeking an answer to whether EPA can prevent them from
        developing their property. Accordingly, we hold that this
        case is not moot.

                                      B.

           Before turning to the merits, we address the district
        court’s refusal to strike Olson’s July 2008 Memo from the
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 20 of 37

                               SACKETT V. USEPA                             19

        administrative record. 6 We review that ruling for abuse of
        discretion. Sw. Ctr. for Biological Diversity v. U.S. Forest
        Serv., 100 F.3d 1443, 1447 (9th Cir. 1996).

            A court reviews agency action under the APA by
        considering the “whole record” that was before the agency
        when it undertook the challenged action. 5 U.S.C. § 706; see
        also Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam)
        (holding that “the focal point for judicial review” of whether
        agency action is arbitrary and capricious “should be the
        administrative record already in existence, not some new
        record made initially in the reviewing court”). The Sacketts
        contend that, because the July 2008 Memo postdated the
        amended compliance order, it was wrongly included in the
        administrative record.

            We hold that the district court did not abuse its discretion
        in permitting EPA to include the July 2008 Memo in the
        administrative record. Although the memo postdates the
        issuance of the amended compliance order by six weeks, it
        simply memorializes the observations and conclusions that
        Olson and a Corps official made during their May site visit
        and attaches other information available to EPA before the
        order issued. Specifically, the memo consists of photos
        Olson took during the May site visit, historical aerial photos
        that Olson had examined “[p]rior to visiting the site,” general
        maps of the area, Olson’s observations from the May site

            6
               In the district court, the Sacketts moved to strike additional
        documents that were cited in the July 2008 Memo. On appeal, however,
        the Sacketts only provide argument on why the July 2008 Memo itself
        should be stricken. We therefore consider only whether that memo was
        appropriately included in the administrative record. See Miller v.
        Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986) (“The Court of
        Appeals will not ordinarily consider matters on appeal that are not
        specifically and distinctly argued in appellant’s opening brief.”).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 21 of 37

        20                  SACKETT V. USEPA

        visit, and descriptions of the “[e]cology and hydrology of the
        Sackett wetland” based on observations made during that
        site visit. Thus, the memo does not contain the sort of “‘post
        hoc’ rationalizations” that do not belong in an administrative
        record. Citizens to Preserve Overton Park, Inc. v. Volpe,
        401 U.S. 402, 419 (1971) (quoting Burlington Truck Lines
        v. United States, 371 U.S. 156, 168 (1962)), abrogated on
        other grounds by Califano v. Sanders, 430 U.S. 99 (1977).

            Indeed, the record shows that the July 2008 Memo
        repeats the observations that informed the challenged agency
        action. Declarations from EPA officials establish that,
        shortly after his site visit, Olson called EPA’s Regional
        Counsel to relay his findings and his conclusion that the
        Sackett property contained wetlands subject to the CWA.
        The Regional Counsel then relayed Olson’s findings to
        EPA’s Office of Ecosystems, Tribal, and Public Affairs, and
        recommended based on those findings that the Office issue
        the amended compliance order. Because the July 2008
        Memo thus conveys the same information that the agency
        considered and relied on in issuing the amended compliance
        order, we cannot say the district court abused its discretion
        in declining to strike it from the record. Cf. Thompson v.
        United States Dep’t of Lab., 885 F.2d 551, 555 (9th Cir.
        1989) (explaining that the “whole administrative record” for
        purposes of judicial review of agency action includes
        materials “directly or indirectly considered by agency
        decision-makers” (emphasis omitted) (quoting Exxon Corp.
        v. Dep’t of Energy, 91 F.R.D. 26, 33 (N.D. Tex. 1981))).

                                     C.

            We now turn to whether EPA was entitled to summary
        judgment on the merits. We review the district court’s grant
        of summary judgment de novo. Nw. Env’t Advocs. v. EPA,
        537 F.3d 1006, 1014 (9th Cir. 2008). The Sacketts’ core
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 22 of 37

                                 SACKETT V. USEPA                               21

        argument is premised on interpreting Justice Scalia’s
        plurality opinion in Rapanos v. United States, 547 U.S. 715
        (2006), as providing the governing standard for determining
        CWA jurisdiction over wetlands. 7 In Rapanos, the Court
        considered “whether four Michigan wetlands, which lie near
        ditches or man-made drains that eventually empty into

            7
              The Sacketts also argue that EPA failed to comply with the Corps’
        1987 Wetlands Delineation Manual when evaluating their property, and
        that their property does not contain wetlands at all. We reject both
        arguments. Even assuming the 1987 Manual was still operative, but see
        Tin Cup, LLC v. U.S. Army Corp of Eng’rs, 904 F.3d 1068, 1072 (9th
        Cir. 2018), EPA complied with the manual here. The manual identifies
        a procedure for identifying wetlands in “atypical situations,” such as
        when “recent human activities” have resulted in “removal of vegetation”
        and “placement of dredged or fill material over hydric soils.” In this
        circumstance, the agency is instructed to try and “determine the type of
        vegetation that previously occurred,” including by consulting recent
        aerial photography, conducting onsite inspections, and observing
        adjacent vegetation. EPA did all of those things here.

              As for EPA’s conclusion that there were in fact wetlands on the
        property, we review the agency’s conclusion for substantial evidence.
        Ctr. for Biological Diversity v. Esper, 958 F.3d 895, 910 (9th Cir. 2020).
        That standard is easily satisfied. The applicable regulations define
        wetlands as “those areas that are inundated or saturated by surface or
        ground water at a frequency and duration sufficient to support, and that
        under normal circumstances do support, a prevalence of vegetation
        typically adapted for life in saturated soil conditions.” 33 C.F.R.
        § 328.3(b) (2008). During his May 2008 site visit, Olson “observed that
        all portions of the Sackett property where native soil was removed but
        fill material had not been placed . . . were inundated or ponded/saturated
        to the surface.” Olson’s photos from the site visit corroborate these
        observations. EPA’s inspection report from the prior year further
        explained that “strips of excavated ground revealed wetland soils” on the
        Sacketts’ lot and that the vegetation on the south end of the lot “consisted
        of the wetland species.” Photos from the 2007 site visit reflect such
        conditions. Representative photos from both the 2007 and 2008 site
        visits are included in an appendix to this opinion. We therefore proceed
        on the understanding that the Sacketts’ property contains wetlands.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 23 of 37

        22                   SACKETT V. USEPA

        traditional navigable waters, constitute[d] ‘waters of the
        United States’ within the meaning of the [CWA].” Id. at 729
        (plurality opinion). The Sixth Circuit approved of the Corps’
        assertion of jurisdiction under the applicable regulations,
        which included as “waters of the United States” wetlands
        that were “adjacent” to any tributary that fed a navigable
        water. Id. at 729–30. The Court held that the Sixth Circuit
        had applied the wrong legal standard to evaluate whether the
        wetlands fell within the scope of the CWA, and that a
        remand was necessary. Id. at 757.

            No opinion garnered a majority. Justice Scalia, writing
        for four Justices, rejected the regulatory definition of
        “adjacency” and instead concluded that, under the statute,
        “waters of the United States” extend only to “relatively
        permanent, standing or flowing bodies of water” and to
        wetlands with a “continuous surface connection” to such
        permanent waters. Id. at 739, 742.

            Justice Kennedy concurred in the judgment. He
        accepted the regulatory definition of adjacency, id. at 775
        (Kennedy, J., concurring in the judgment), but he rejected
        the Corps’ position that wetlands are necessarily “waters of
        the United States” any time they are “bordering, contiguous
        [with], or neighboring” a tributary, 33 C.F.R. § 328.3(c)
        (2008), “however remote and insubstantial, that eventually
        may flow into traditional navigable waters.” Id. at 778.
        Justice Kennedy interpreted the CWA as imposing an
        additional requirement for regulatory jurisdiction over
        wetlands: “jurisdiction over wetlands depends upon the
        existence of a significant nexus between the wetlands in
        question and navigable waters in the traditional sense.” Id.
        at 779. This “significant nexus” inquiry would turn on
        whether the wetlands, “either alone or in combination with
        similarly situated lands in the region, significantly affect the
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 24 of 37

                              SACKETT V. USEPA                            23

        chemical, physical, and biological integrity of other covered
        waters more readily understood as ‘navigable.’” 8 Id. at 780.

            Although the Scalia plurality did not entirely reject the
        concept of a “significant nexus,” which derived from earlier
        Supreme Court caselaw, it opined that only wetlands with a
        “physical connection” to traditional navigable waters had the
        requisite nexus to qualify as “waters of the United States.”
        Id. at 755 (plurality opinion).

            The Sacketts argue that the Scalia plurality provides the
        governing legal standard. They further argue that, because
        their property does not contain wetlands with a continuous
        surface connection to any “waters of United States,” the
        agency’s assertion of jurisdiction over their property ran
        afoul of the CWA and the APA.

            In interpreting Rapanos to evaluate this argument, we are
        not writing on a blank slate. In Northern California River
        Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007),
        we concluded that “Justice Kennedy’s concurrence provides
        the controlling rule of law” from Rapanos. Id. at 999–1000.
        To reach this determination, we engaged in the inquiry the
        Supreme Court established in Marks v. United States,
        430 U.S. 188 (1977), under which the controlling holding of
        a fractured decision is “the narrowest ground to which a
        majority of the Justices would assent if forced to choose in
        almost all cases.” Healdsburg, 496 F.3d at 999. In
        determining that narrowest ground, we relied heavily on the
        Seventh Circuit’s decision in United States v. Gerke

            8
              Consistent with Riverside Bayview Homes, Justice Kennedy infers
        that this significant nexus requirement is satisfied when a wetland
        directly abuts on a traditional navigable water. Rapanos, 547 U.S.
        at 780.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 25 of 37

        24                   SACKETT V. USEPA

        Excavating, Inc., 464 F.3d 723 (7th Cir. 2006) (per curiam),
        which likewise applied Marks to conclude that the Kennedy
        concurrence supplied the controlling rule in Rapanos.
        Healdsburg, 496 F.3d at 999–1000. Under Healdsburg,
        therefore, our circuit’s law is that Justice Kennedy’s
        understanding of “significant nexus” provides the governing
        standard for determining when wetlands are regulable under
        the CWA.

            The Sacketts contend that a later en banc decision of our
        court fatally undermines Healdsburg such that it is no longer
        law of the circuit. In United States v. Davis, 825 F.3d 1014
        (9th Cir. 2016) (en banc), we clarified how we perform a
        Marks analysis to interpret a fractured decision. We
        reflected “that the Marks inquiry at times has ‘baffled and
        divided the lower courts that have considered it,’” and we
        observed that two approaches to applying Marks had come
        to predominate: a reasoning-based approach and a results-
        based approach. Id. at 1020–21 (quoting Nichols v. United
        States, 511 U.S. 738, 746 (1994)). Under the reasoning-
        based approach, courts “look to those opinions that
        concurred in the judgment and determine whether one of
        those opinions sets forth a rationale that is the logical subset
        of other, broader opinions. When, however, no common
        denominator of the Court’s reasoning exists, we are bound
        only by the specific result.” Id. at 1028 (quotation marks
        omitted). Under the results-based approach, the controlling
        holding from the fractured case in question is the rule that
        “would necessarily produce results with which a majority of
        the Justices . . . would [have] agree[d].” Id. at 1021 (quoting
        Planned Parenthood of Se. Pa. v. Casey, 947 F.2d 682, 694
        (3d Cir. 1991), aff’d in part, rev’d in part, 505 U.S. 833
        (1992)). Our court in Davis embraced the reasoning-based
        approach, see id. at 1028, and we remain bound by that
        holding.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 26 of 37

                                SACKETT V. USEPA                             25

            The Sacketts argue that the court in Healdsburg did not
        employ a reasoning-based framework when performing its
        Marks analysis of Rapanos, and they contend that
        Healdsburg is therefore no longer good law after Davis. We
        disagree. 9 In our circuit, a three-judge panel may abandon
        the holding of a prior panel only when intervening higher
        authority is “clearly irreconcilable” with that earlier panel
        opinion. Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
        2003) (en banc). Therefore, we will disregard Healdsburg
        only if it is clearly irreconcilable with our en banc decision
        in Davis.

           It is not. We explained in Davis that the narrowest
        opinion for purposes of a Marks analysis is the opinion that
        concurs in the judgment that is “the logical subset of other,
        broader opinions,” and which therefore represents “a
        common denominator of the Court’s reasoning.” Davis,
        825 F.3d at 1028. In Healdsburg, our Marks analysis
        consisted of a single paragraph that endorsed the Seventh
        Circuit’s Marks analysis in Gerke. See Healdsburg,
        496 F.3d at 999–1000.

             Gerke, in turn, elaborated on why the Kennedy
        concurrence articulated a narrower ground for reversing than
        did the Scalia plurality such that “the Kennedy concurrence
        is the least common denominator.” Gerke, 464 F.3d at 725.

             9
               A prior decision of our court considered this precise question. In
        United States v. Robertson, 875 F.3d 1281 (9th Cir. 2017), we held that
        Healdsburg was not clearly irreconcilable with Davis and therefore
        remained law of the circuit. Id. at 1291–92. But the Supreme Court
        summarily vacated the judgment in that case because the defendant died
        while his petition for certiorari was pending. See Robertson v. United
        States, 139 S. Ct. 1543 (2019) (Mem.) (granting writ of certiorari,
        vacating the judgment, and remanding “for consideration of the question
        whether the case is moot”).
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 27 of 37

        26                  SACKETT V. USEPA

        The two opinions begin on common ground, as Justice
        Kennedy had himself expressed. Rapanos, 547 U.S. at 767
        (Kennedy, J., concurring in the judgment) (“The plurality’s
        opinion begins from a correct premise. As the plurality
        points out . . . in enacting the [CWA] Congress intended to
        regulate at least some waters that are not navigable in the
        traditional sense.”). Gerke recognized that the plurality and
        the concurrence also agreed that for wetlands to fall within
        CWA jurisdiction, they had to share some connection with
        traditional navigable waters. See 464 F.3d at 724–25. As
        the Seventh Circuit further explained, “[t]he plurality
        Justices thought that Justice Kennedy’s ground for reversing
        was narrower than their own. . . . Justice Kennedy expressly
        rejected two ‘limitations’ imposed by the plurality on federal
        authority over wetlands under the Clean Water Act.” Id.
        at 724 (quoting Rapanos, 547 U.S. at 768).

             Admittedly, Gerke’s analysis does not fit neatly into
        either a reasoning-based or a results-based Marks
        framework, and portions of the opinion are consistent with
        the results-based Marks analysis that we rejected in Davis.
        See, e.g., id. (explaining that Justice Kennedy’s approach
        will yield a result that will command five votes “in most
        cases”) (emphasis omitted). The results-based aspects of
        Gerke present some tension with Davis, but to be superseded
        under Miller v. Gammie, “[i]t is not enough for there to be
        some tension between the intervening higher authority and
        prior circuit precedent, or for the intervening higher
        authority to cast doubt on the prior circuit precedent.” Lair
        v. Bullock, 697 F.3d 1200, 1207 (9th Cir. 2012) (citation and
        quotation marks omitted). Thus, although Gerke is not a
        paradigmatic example of a reasoning-based Marks analysis,
        it is not “clearly irreconcilable” with such an approach. And
        because Healdsburg adopted Gerke’s application of Marks,
        we conclude that Healdsburg’s “theory or reasoning” was
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 28 of 37

                               SACKETT V. USEPA                             27

        likewise not clearly undercut by Davis. Miller, 335 F.3d
        at 900.

            The Sacketts also contend that Healdsburg is clearly
        irreconcilable with intervening authority in another way.
        They argue that Healdsburg relied on the Rapanos dissent in
        its Marks analysis, and that shortly after Davis, we held that
        dissents could not be considered for purposes of a Marks
        analysis. The Sacketts cite to our decision in Cardenas v.
        United States, 826 F.3d 1164 (9th Cir. 2016), in which we
        wrote that the “narrowest opinion must represent a common
        denominator of the Court’s reasoning; it must embody a
        position implicitly approved by at least five Justices who
        support the judgment.” Id. at 1171 (emphasis added)
        (quoting Davis, 825 F.3d at 1020). But this language in
        Cardenas is no more than a direct quotation from Davis, a
        decision in which we explicitly reserved judgment on the
        very question that the Sacketts assert Cardenas decided.
        Davis, 825 F.3d at 1025 (“Here, we assume but do not decide
        that dissenting opinions may be considered in a Marks
        analysis.”); id. at 1025 n.12 (“We note that . . . the D.C.
        Circuit explicitly stated that it was not free to combine a
        dissent with a concurrence to form a Marks majority. We
        emphasize here, however, that we do not decide that issue.”
        (quotation marks and citation omitted)). Thus, Davis cannot
        stand for the proposition that dissents are off-limits in a
        Marks inquiry, and neither can Cardenas, which cited Davis
        only in passing and did not consider that question. 10



            10
                We also note that a three-judge panel decision such as Cardenas
        could not have superseded Healdsburg, an earlier decision of our court,
        because it is not an intervening higher authority. See Miller, 335 F.3d
        at 899.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 29 of 37

        28                      SACKETT V. USEPA

            Moreover, the Sacketts’ argument mischaracterizes
        Healdsburg because Healdsburg does not directly or
        indirectly depend on the Rapanos dissent, even though
        Healdsburg does cite to the dissent in its Marks analysis. As
        explained above, Healdsburg relied heavily on Gerke.
        Later, when rejecting an argument that Gerke improperly
        used the Rapanos dissent in its Marks analysis, the Seventh
        Circuit clarified that Gerke had not relied on the dissent. The
        Seventh Circuit explained that, in Gerke, the operative
        narrower-grounds inquiry compared the concurrence and the
        plurality, and that, although Gerke did make “the same
        narrower-grounds point in comparing the concurrence with
        the dissenting opinion . . . that comparison was not necessary
        to resolving the appeal, so it was dicta.” Gibson v. Am.
        Cyanamid Co., 760 F.3d 600, 621 (7th Cir. 2014). Because
        Healdsburg primarily relied on Gerke, we similarly
        conclude that the mention of the Rapanos dissent in
        Healdsburg does not indicate that Healdsburg relied on that
        dissent.

           For all these reasons, the Sacketts’ arguments fail, and
        Healdsburg remains law of the circuit—meaning the
        Kennedy concurrence is still the controlling opinion from
        Rapanos. 11


             11
                The Sacketts further contend that County of Maui v. Hawaii
        Wildlife Fund, 140 S. Ct. 1462 (2020), makes clear that the Scalia
        plurality provides the Court’s authoritative opinion on the meaning of
        the CWA. It is true that in County of Maui, all four opinions refer only
        to the Rapanos plurality when interpreting the CWA. See, e.g., id.
        at 1478 (Kavanaugh, J., concurring) (noting that the majority’s reading
        of “discharge” “adheres to the interpretation set forth in Justice Scalia’s
        plurality opinion in Rapanos”). But County of Maui did not concern the
        scope of “waters of the United States.” The question presented in County
        of Maui was an entirely different one—the meaning of pollution from a
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 30 of 37

                                SACKETT V. USEPA                              29

                                           D.

            We therefore apply Justice Kennedy’s “significant
        nexus” inquiry to evaluate whether EPA has jurisdiction to
        regulate the Sacketts’ property. In answering this question,
        we also use the regulations that were in effect when EPA
        issued the amended compliance order. 12 See United States
        v. Lucero, 989 F.3d 1088, 1104–05 (9th Cir. 2021) (holding
        that the definition of “waters of the United States” from the
        regulation that was in place at the time of the defendant’s
        conduct applied, despite the promulgation of a new
        regulation that narrowed that definition while the case was
        pending on appeal). The Sacketts’ only challenge to those
        regulations is premised on the Scalia plurality being the
        controlling opinion.

            Under the APA, a court may set aside agency action if it
        is “arbitrary, capricious . . . or otherwise not in accordance
        with law.” 5 U.S.C. § 706(2)(A). “The scope of review
        under the ‘arbitrary and capricious’ standard is narrow and a

        point source under the CWA, id. at 1468 (majority opinion)—so there
        was no reason to rely on the distinctions between the Scalia plurality and
        the Kennedy concurrence in Rapanos. See Hawai‘i Wildlife Fund v.
        County of Maui, 886 F.3d 737, 748 (9th Cir. 2018) (“In past cases, we
        have recognized Justice Kennedy’s concurrence in Rapanos . . . as
        controlling. But we have only done so in the context of ‘determin[ing]
        whether a wetland that is not adjacent to and does not contain a
        navigable-in-fact water is subject to the CWA.’” (quoting Robertson,
        875 F.3d at 1288–89)), vacated and remanded, 140 S. Ct. 1462. County
        of Maui is thus inapposite here and does not disturb our interpretation of
        Rapanos.
            12
                The Sacketts object to the district court’s citation to agency
        guidance issued after the amended compliance order. We need not
        address this argument because we do not rely for any part of our analysis
        on that agency guidance.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 31 of 37

        30                   SACKETT V. USEPA

        court is not to substitute its judgment for that of the agency.”
        Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
        463 U.S. 29, 43 (1983). “As a reviewing court, we must
        consider whether the decision was based on a consideration
        of the relevant factors and whether there has been a clear
        error of judgment.” San Luis & Delta-Mendota Water Auth.
        v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014) (quotation marks
        omitted). “Where the agency has relied on relevant evidence
        . . . that a reasonable mind might accept as adequate to
        support a conclusion, its decision is supported by substantial
        evidence, and this court must affirm the agency’s finding.”
        Ctr. for Biological Diversity v. Esper, 958 F.3d 895, 910
        (9th Cir. 2020) (quotation marks and brackets omitted).

            It is clear that the requirements of the Kennedy
        concurrence and the applicable regulations are satisfied here.
        The record plainly supports EPA’s conclusion that the
        wetlands on the Sacketts’ property are adjacent to a
        jurisdictional tributary and that, together with the similarly
        situated Kalispell Bay Fen, they have a significant nexus to
        Priest Lake, a traditional navigable water.

            First, there was nothing arbitrary about EPA’s
        determination that the Sacketts’ wetlands were adjacent to a
        jurisdictional tributary, and thus fell into the relevant
        regulatory definition of “waters of the United States.”
        33 C.F.R. § 328.3(a)(1), (5), (7) (2008) (defining a wetland
        that is adjacent to a tributary of a traditional navigable water
        as a water of the United States). At the time of the
        challenged compliance order, artificial barriers did not
        defeat adjacency. See id. § 328.3(c) (“Wetlands separated
        from other waters of the United States by man-made dikes
        or barriers . . . and the like are ‘adjacent wetlands.’”); see
        also Rapanos, 547 U.S. at 780. EPA therefore properly
        concluded that the wetlands on the Sacketts’ lot were
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 32 of 37

                               SACKETT V. USEPA                             31

        adjacent to the unnamed tributary to Kalispell Creek thirty
        feet away, notwithstanding that Kalispell Bay Road lies in
        between the property and the tributary. 13 Officials from the
        site visit also observed that the tributary is “relatively
        permanent” based on U.S. Geological Survey mapping as
        well as its flow, channel size, and form. Moreover, because
        this unnamed tributary eventually flows into Priest Lake, a
        traditional navigable water, via Kalispell Creek, the tributary
        is jurisdictional—that is, it is itself a water of the United
        States. See 33 C.F.R. § 328.3(a)(5) (explaining that
        tributaries to jurisdictional waters are themselves
        jurisdictional). Accordingly, EPA’s conclusion that the
        Sacketts’ lot was adjacent to a jurisdictional tributary was
        neither arbitrary nor capricious.

            We turn next to Justice Kennedy’s “significant nexus”
        inquiry: whether “the wetlands, either alone or in
        combination with similarly situated lands in the region,
        significantly affect the chemical, physical, and biological
        integrity of other covered waters more readily understood as
        ‘navigable.’” Rapanos, 547 U.S. at 780 (Kennedy, J.,
        concurring in the judgment).

            At the time of the amended compliance order, EPA had
        explained that “‘[s]imilarly situated’ wetlands include all
        wetlands adjacent to the same tributary.” U.S. EPA & Army
        Corps of Engineers, Clean Water Act Jurisdiction Following
        the U.S. Supreme Court’s Decision in Rapanos v. United
        States & Carabell v. United States (June 5, 2007),

            13
               EPA and Corps scientists who inspected the site concluded that a
        “shallow subsurface flow is occurring” beneath the road, connecting the
        Sacketts’ lot to the tributary and the Kalispell Bay Fen wetland system
        to the north. This bolsters the agency’s conclusion that the road should
        not defeat adjacency.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 33 of 37

        32                     SACKETT V. USEPA

        https://www.epa.gov/sites/production/files/2016-04/docum
        ents/rapanosguidance6507.pdf. Here, EPA appropriately
        concluded based on the observations from the site visit and
        maps of the area that, like the Sacketts’ wetlands, the
        Kalispell Bay Fen is adjacent to the unnamed tributary to
        Kalispell Creek. 14 Therefore, the Sacketts’ wetlands and the
        Fen are similarly situated for purposes of evaluating whether
        they have a significant nexus to Priest Lake.

            The record further supports EPA’s conclusion that these
        wetlands, in combination, significantly affect the integrity of
        Priest Lake. Water from these wetlands makes its way into
        Priest Lake via the unnamed tributary and Kalispell Creek.
        According to the July 2008 memo, these wetlands provide
        important ecological and water quality benefits; indeed, the
        memo identified this wetlands complex, which is one of the
        five largest along the 62-mile Priest Lake shoreline, as
        “especially important in maintaining the high quality of
        Priest Lake’s water, fish, and wildlife.” The agency’s
        conclusion that the Sacketts’ wetlands, combined with the
        similarly situated Fen, “significantly affect the chemical,
        physical, and biological integrity of” Priest Lake was a
        reasonable one which we will not second-guess. Rapanos,
        547 U.S. at 780 (Kennedy, J., concurring in the judgment);
        see also San Luis & Delta-Mendota Water Auth., 747 F.3d
        at 621 (emphasizing that “we do not sit as a panel of referees
        on a professional scientific journal, but as a panel of
        generalist judges obliged to defer to a reasonable judgment
        by an agency” (brackets omitted) (quoting City of Los

             14
               The July 2008 Memo further explained that the Sacketts’ wetlands
        and the Fen remain interconnected via a subsurface flow, and historical
        aerial photographs establish that they used to be a single wetland
        complex, both of which reinforce the agency’s conclusion that the two
        are similarly situated.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 34 of 37

                           SACKETT V. USEPA                      33

        Angeles v. Dep’t of Transp., 165 F.3d 972, 977 (D.C. Cir.
        1999))).

           In sum, EPA reasonably determined that the Sacketts’
        property contains wetlands that share a significant nexus
        with Priest Lake, such that the lot was regulable under the
        CWA and the relevant regulations.

                                    III.

           For the foregoing reasons, we affirm the district court’s
        grant of summary judgment in EPA’s favor.

           AFFIRMED.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 35 of 37

        34                SACKETT V. USEPA

                              APPENDIX




          View south from Kalispell Bay Road along east edge of
              Sackett property, taken during 2008 site visit.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 36 of 37

                          SACKETT V. USEPA                   35




         View north from Old Schneiders Road of south and west
             edges of property, taken during 2008 site visit.
Case 4:20-cv-00266-RM Document 98-1 Filed 08/17/21 Page 37 of 37

        36                  SACKETT V. USEPA




         East side of the lot showing strip of excavated ground that
         was being filled when EPA officials arrived, taken during
                                2007 site visit.
